Citation Nr: 1749724	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  17-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability manifested by vision problems, to include cataracts and macular degeneration.

2.  Entitlement to an increased rating in excess of 10 percent for low back strain with lumbar disc degeneration/degenerative arthritis as of November 18, 2015, and 20 percent thereafter.

3.  Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 VA rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for macular degeneration and also denied increased ratings for bilateral hearing loss and low back strain with lumbar disc degeneration/arthritis (hereinafter lumbar spine disability).    

The Veteran filed his claims in May 2015.  The RO issued a rating decision denying them in September 2015.  Less than a year later, the Veteran submitted identical claims which the RO denied in a March 2016 rating decision.  Less than a year before the September 2015 rating decision, the Veteran filed a timely notice of disagreement (NOD) on the prescribed VA Form 21-0958 as to the issues listed above.  Thus, for clarification purposes, the Veteran's NOD appeals the RO's September 2015 rating decision.  

In the September 2015 rating decision, the RO granted an increased rating for bilateral hearing loss from 0 to 10 percent effective May 26, 2015.  In a March 2016 rating decision, the RO granted an increased rating for the lumbar spine disability from 10 to 20 percent effective November 18, 2015.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran requested a hearing before the Board.  See February 2017 VA Form 9.  However, in September 2017, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In May 2013, the Board denied the claim of entitlement to service connection for a disability manifested by vision problems, to include cataracts and macular degeneration.  The Board found that the Veteran's vision problems are not related to active service.  

2.  The Veteran did not appeal the May 2013 Board decision.

3.  Evidence added to the record since the May 2013 Board decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for a disability manifested by vision problems, to include cataracts and macular degeneration.

4.  For the entire appellate period, the Veteran's low back strain with lumbar disc degeneration/degenerative arthritis was not manifested by ankylosis, whether favorable or unfavorable, of the entire spine or thoracolumbar spine, forward flexion of the thoracolumbar spine 30 degrees or less, or additional functional loss.  The Veteran did not have incapacitating episodes of intervertebral disc disease having a total duration of at least 4 weeks during the past 12 months.  

5.  Prior to September 25, 2015, audiometric examinations correspond to no greater than a Level V hearing loss in the right ear, and no greater than a Level IV hearing loss for the left ear.

6.  From September 25, 2015 to March 7, 2016, audiometric examinations correspond to no greater than a Level V hearing loss in the right ear, and no greater than a Level V hearing loss for the left ear.

7.  As of March 7, 2016, audiometric examinations correspond to no greater than a Level V hearing loss in the right ear, and no greater than a Level IV hearing loss for the left ear.


CONCLUSIONS OF LAW

1.  The May 2013 Board decision, which denied the claim of entitlement to service connection for a disability manifested by vision problems, to include cataracts and macular degeneration, became final.  38 U.S.C.A. §7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017). 

2.  The additional evidence received since the May 2013 Board decision is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2017).

3.  The criteria for an increased rating of 20 percent, but no higher for low back strain with lumbar disc degeneration/degenerative arthritis, prior to November 18, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

4.  The criteria for an increased rating in excess of 20 percent for low back strain with lumbar disc degeneration/degenerative arthritis, as of November 18, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

5.  Prior to September 25, 2015, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2017).

6.  From September 25, 2015 to March 7, 2016, the criteria for a disability rating of 20 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2017).

7.  As of March 7, 2016, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

As to the new and material evidence claim, VA is not required to provide an examination for a petition to reopen a previously denied claim unless it is first reopened.  38 C.F.R. § 3.159(c) (2017).  As to the increased rating claims, the Veteran was afforded VA examinations in July 2015, January 2016, and October 2016 to assess the severity of his bilateral hearing loss.  He also attended VA examinations in July 2015, December 2015, and November 2016 to assess the severity of his lumbar spine disability.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  New and Material Evidence Claim

In this case, the Veteran asserts that his vision problems were caused or attributable to his time on active duty or as secondary to his service-connected dehydration.  See March 2017 Informal Hearing Presentation (IHP).   

In a May 2013 Board decision, the Board determined that the evidence of record did not show that the Veteran's vision problems were related to active service.  See May 2013 Board decision.  As a result, the Board concluded that the Veteran's visions problems, diagnosed as cataracts and age-related macular degeneration, were not incurred in or aggravated by active military service.  Therefore, the Board decision as to this issue became final upon mailing.  See 38 U.S.C.A. §7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017).   

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  38 U.S.C.A. § 7104(b).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court of Appeals for Veterans Claims (Court) held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the Board decision, the record consisted of the application for compensation, VA treatment records, a VA medical examination, and lay statements from the Veteran and his wife.  

During a vision consultation in May 2012, the Veteran reported that his vision had decreased gradually over the last 20 years.  See May 2012 VA treatment record.  His wife indicated that he has frequently needed changes in his prescription.  The Veteran also reported difficulty with night driving; he stated that he mainly drove during the day.  He found excessive sun or glare bothersome.  It was noted that the Veteran had floaters that resolved; he has asthenosia with reading.  After 1 to 2 hours of reading, he had difficulty with small print.  It was also reported that he had a cataract excision in the left eye; visual acuity was 10/40 +2 in the right eye and 10/20 in the left eye.  The Veteran was prescribed new prescription glasses, which include tint for photosensitivity; he was educated on limiting driving, although he was still legal to drive based on acuity.  The Veteran was also educated on occlusion, often resistant occlusion.  

The Veteran was afforded a VA examination in February 2013.  The Veteran reported having cataracts in the left eye with yag cap; he reported no glaucoma, no eye trauma and no other eye symptoms.  See February 2013 VA examination.  The Veteran indicated that he started needing glasses while in the service, and noted that they were changed a few times.  The Veteran felt that his vision with glasses was adequate in service.  There were no reported vision or eye issues while in service.  No diplopia, no new floaters or flashes were reported.  Uncorrected visual acuity for distance was 20/200 in both eyes; uncorrected near vision was 20/100 in the right eye and 20/70 in the left eye.  Corrected distance vision was 20/70 in the right eye and 20/40 or better in the left eye; corrected near vision was 20/40 or better in both eyes.  Pupils were round and reactive to light.  Slit lamp and external eye exam was normal.  The examiner noted that the Veteran had loss of vision in the right eye from a combination of age related cataract and macular degeneration.  The examiner stated that both of those conditions are age related and not service related conditions.  See February 2013 VA examination.  

The examiner stated that the right eye had loss of vision from a combination of age related cataract and macular degeneration.  Both of those conditions were deemed age related and not service related conditions.  See February 2013 VA examination.  The examiner also noted that the Veteran's left eye had macular degeneration which was mildly impairing his vision 20/30.  The Veteran underwent cataract surgery in the left eye, is pseudophakic, and has no impairment from this condition.  See February 2013 VA examination.  As with the right eye, the examiner concluded that those conditions are age related and not service related conditions.  Id.  Ultimately, the examiner concluded that the examination findings were all consistent with age related changes and there was no indication of pathology due to service activity, dehydration, or service trauma.  Id.  

The evidence received subsequent to the final May 2013 Board decision includes updated VA treatment records.  While new in the sense that these records were not previously present in the claims file, none of it is material.  This is so because none of the evidence, whether expert or non-expert, establishes that the Veteran's currently diagnosed vision problems are in any way etiologically related to active service.  Evidence of post-service treatment that does not indicate, in any way, that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The Veteran has also maintained that his vision problems are etiologically related to his service-connected dehydration.  See March 2017 IHP.  Although a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b), any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  However, the Veteran and his representative have merely asserted that his vision problems have been caused or accelerated by his service-connected dehydration.  Further a VA examiner has already stated that the Veteran's examination findings are "all consistent with age related changes and there is no indication of pathology to due service activity, dehydration, or service trauma."  See February 2013 VA examination.  Therefore, the Veteran's assertion that his vision problems are the result of his service-connected dehydration disability does not constitute new and material evidence.  

After review of all of the evidence, the Board finds that new and material evidence to reopen the previously denied claim for service connection for vision problems, to include cataracts and macular degeneration, has not been received; there is no benefit of doubt to be resolved; and the preponderance of the evidence is against reopening the claim.  

II.  Increased Rating Claims

Here, the Veteran is claiming that his service-connected lumbar spine and hearing loss disabilities are more severe than the current disability ratings would indicate.  He filed for increases in May 2015.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

A.  Thoracolumbar Spine 

The Veteran's service-connected lumbar spine disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  If the Veteran has Intervertebral Disc Syndrome (IVDS), the Veteran may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ultimately, the Veteran's disability rating will depend on which diagnostic code results in the higher evaluation.  

The pertinent criteria under the General Rating Formula for Diseases and Injuries of the Spine are as follows:  

Unfavorable ankylosis of the entire spine - 100 percent disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 percent disabling. 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine - 40 percent disabling. 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine - 30 percent disabling. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling. 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1) (2017).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Entitlement to a rating in excess of 10 percent for low back strain prior to November 18, 2015.  

The Veteran was afforded a VA examination in July 2015 to assess the current severity of his lumbar spine disability.  See July 2015 VA examination.  Range of motion testing of the thoracolumbar spine revealed flexion to 80 degrees, extension to 0 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees and right lateral rotation to 20 degrees.  The examiner noted that the Veteran was able to perform his activities of daily living; specifically, the Veteran could [sit and read] at home, [go] to the fitness center a few times per week and [work] with trainer, [do] light weights, [stretch] . . . and occasionally [uses the treadmill]."  Id.  Further, the Veteran walked around New York City for about "8 blocks."  Id.  Importantly, the examiner found no muscle atrophy, ankylosis, or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  Id.  

Seventeen months before his VA examination, the Veteran had a brace clinic consultation which showed a history of chronic pain and decreased mobility.  See February 2014 VA treatment record.  Importantly, the treatment provider attested that the Veteran had a "stooped posture."  Id.  Most recently, a VA examiner found that the Veteran's stooped posture and walk resulted in an abnormal gait or abnormal spinal contour.  See November 2016 VA examination.  

Applying the facts in this case to the criteria set forth above, the criteria for a disability rating of 20 percent, but no higher, have been met prior to November 18, 2015.  As the Veteran has had an abnormal gait since at least February 2014, he has met the 20 percent disability rating criteria under Diagnostic Code 5243 throughout the appellate period.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5243.  As neither the Veteran's treatment providers nor VA examiners opined that the Veteran has unfavorable ankylosis of the entire or thoracolumbar spine, the Veteran is not entitled to 50 or 100 percent disability ratings.  The Veteran has not alleged the presence of ankylosis in his spine.  Further, the Veteran has not had forward flexion of the thoracolumbar spine limited to 30 degrees or less at any point throughout the appellate period.  Hence, a rating of 40 percent is also not warranted in this case prior to November 18, 2015.      

Higher ratings are also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  At no time during the appellate period has the Veteran experienced incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  As such, a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by Diagnostic Code 5243. 

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case.  Indeed, to grant such an additional rating would violate the law against pyramiding, which specifically states that the rating of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion code; only if the disability does not warrant a rating under those codes is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion of the lumbar spine has been found to be compensable at the 20 percent level under 38 C.F.R. § 4.71, Diagnostic Code 5243.  

The Board has also considered whether higher ratings are warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  During range of motion testing, the VA examiner determined that the Veteran could perform all movements of the lumbar spine without loss of range of motion on repetition to warrant ankylosis or additional functional loss resulting in forward flexion of 30 degrees or less.  Although the evidence does show that the Veteran may experience painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).  Such is not the case here as ankylosis or forward flexion of 30 degrees or less is not demonstrated.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 20 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected lumbar spine disability has worsened.  Thus, the preponderance of the evidence is for the Veteran's claim and the Board finds that the criteria for an increased disability rating of 20 percent, but no higher, are met prior to November 18, 2015.  See Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.102. 

2.  Entitlement to a rating in excess of 20 percent for low back strain as of November 18, 2015

The Veteran was afforded VA examinations in December 2015 and November 2016 to assess the current severity of his lumbar spine disability.  The Veteran reported pain and physical therapy at both visits.  Though he could walk, he sometimes would use a wheelchair for shopping and trips outside the home that entailed longer walks or prolonged standing.  At the December 2015 examination, his forward flexion was to 50 degrees.  See December 2015 VA examination.  At the more recent examination, his forward flexion was to 90 degrees.  See November 2016 VA examination.  At this examination, the Veteran reported that he improved his forward flexion by working with a trainer to increase his mobility, flexibility, and strength.  See Id.  Importantly, the examiner found no muscle atrophy, ankylosis, or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  See, e.g., Id.  

Applying the facts in this case to the criteria set forth above, the criteria for a disability rating in excess of 20 percent have not been met as of November 18, 2015.  As neither the Veteran's treatment providers nor VA examiners opined that the Veteran has unfavorable ankylosis of the entire or thoracolumbar spine, the Veteran is not entitled to 50 or 100 percent disability ratings.  The Veteran has not alleged the presence of ankylosis in his spine.  Further, the Veteran has not had limitation of forward flexion of the thoracolumbar spine of 30 degrees or less at any point throughout the appellate period.  Hence, a rating of 40 percent is also not warranted in this case as of November 18, 2015.      

Higher ratings are also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  At no time during the appellate period has the Veteran experienced incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  As such, a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by Diagnostic Code 5243. 

The Board has also considered whether higher ratings are warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  During range of motion testing, the VA examiner determined that the Veteran could perform all movements of the lumbar spine without loss of range of motion on repetition to warrant ankylosis or additional functional loss resulting in forward flexion of 30 degrees or less.  Although the evidence does show that the Veteran may experience painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).  Such is not the case here as ankylosis or forward flexion of 30 degrees or less is not demonstrated.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 20 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Veteran is competent to report his symptoms.  However, the objective clinical findings do not support his assertions for the reasons stated above.  Thus, the preponderance of the evidence is against the Veteran's claim and the Board finds that the criteria for a disability rating in excess of 20 percent as of November 18, 2015 are not met.  See Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.102. 

B.  Hearing Loss 

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VIA, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. 
§ 4.86.  Each ear is to be evaluated separately under this part of the regulations.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran underwent VA examinations (with audiometric evaluations) in July 2015, January 2016 (taken September 2015), and October 2016 (taken March 2016).  

1.  Entitlement to a rating in excess of 10 percent for hearing loss prior to September 25, 2015

Upon the July 2015 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
70
65
65
LEFT
40
45
65
65
65

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 64 decibels in the right ear and 60 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 84 percent for the right ear, and 76 percent for the left ear.

Applying the test results of the July 2015 VA examination report to Table VI of the Rating Schedule results in a Roman numeric designation of Level III for the right ear, and Level IV for the left ear.  38 C.F.R. § 4.85, Table VI.  As the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more for the right ear, Table VIA of the Rating Schedule results in a Roman numeric designation of level V for the right ear.  Applying the Roman numeric designations to Table VII, the result is a 10 percent rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  In this case, use of Table VI or Table VIA for the Veteran's right ear yield the same result.  

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  
Accordingly, the evidence of record does not support a disability rating in excess of 10 percent for hearing impairment.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

2.  Entitlement to a rating in excess of 10 percent for hearing loss from September 25, 2015 to March 7, 2016

Upon the January 2016 VA audiological examination (taken September 25, 2015), puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
65
65
LEFT
40
45
65
65
65

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 63 decibels in the right ear and 60 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 84 percent for the right ear, and 72 percent for the left ear.

Applying the test results of the January 2016 VA examination report to Table VI of the Rating Schedule results in a Roman numeric designation of Level III for the right ear, and Level V for the left ear.  38 C.F.R. § 4.85, Table VI.  As puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more for the right ear, Table VIA of the Rating Schedule may be applied which results in a Roman numeric designation of level V for the right ear.  Applying the Roman numeric designations to Table VII, the result is a 20 percent rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  In this case, use of Table VI yields a 10 percent disability rating while Table VIA results in a 20 percent disability rating.  Hence, use of Table VIA for the right ear is beneficial to the Veteran.    

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  
Accordingly, the evidence of record support a disability rating of 20 percent, but no higher, for hearing impairment from September 25, 2015 to March 7, 2016.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

3.  Entitlement to a rating in excess of 10 percent for hearing loss as of March 7, 2016

Upon the October 2016 VA audiological examination (taken March 7, 2016), puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
70
70
70
LEFT
40
45
65
70
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 66 decibels in the right ear and 63 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 84 percent for the right ear, and 76 percent for the left ear.

Applying the test results of the October 2016 VA examination report to Table VI of the Rating Schedule results in a Roman numeric designation of Level III for the right ear, and Level IV for the left ear.  38 C.F.R. § 4.85, Table VI.  As puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more for the right ear, Table VIA of the Rating Schedule may be applied which results in a Roman numeric designation of level V for the right ear.  Applying the Roman numeric designations to Table VII, the result is a 10 percent rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  In this case, use of Table VI or Table VIA for the Veteran's right ear yield the same result.  

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  
Accordingly, the evidence of record does not support a disability rating in excess of 10 percent for hearing impairment as of March 7, 2016.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).



ORDER

The petition to reopen the claim of entitlement to service connection for a disability manifested by vision problems, to include cataracts and macular degeneration, is denied.

An increased rating of 20 percent, but no higher, for low back strain with lumbar disc degeneration/degenerative arthritis prior to November 18, 2015 is granted, subject to the regulations governing monetary benefits.

A rating in excess of 20 percent for low back strain with lumbar disc degeneration/degenerative arthritis as of November 18, 2015 is denied.

A rating in excess of 10 percent for bilateral hearing loss prior to September 25, 2015 is denied.  

An increased rating of 20 percent, but no higher, for bilateral hearing loss from September 25, 2015 to March 7, 2016 is granted, subject to the regulations governing monetary benefits.

A rating in excess of 10 percent for bilateral hearing loss as of March 7, 2016 is denied.  




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


